Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Applicant elected Group II, in response to the Restriction Requirement set forth in the Office Action mailed December 01, 2020, comprising claims 10-20 (filed on 12/30/2020), without traverse. Non-elected claims 1-9 are canceled from further consideration.

This action is response to the application filed on December 30, 2020.

Claims 1-9 are canceled. Claims 21-28 are new. Claims 10-28 are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-20 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bordawekar et al (U.S. Pub. No. 2005/0102256). 

With respect to claims 10 and 17, Bordawekar et al teaches 
receiving a lower level edge including a source and a destination stream (fig. 1, fig. 3, section 28-30, 35-36, 43-45, 70-71, input stream node 3 is determined leaf node step); 
parsing the lower level edge to determine constituent parts of the lower level edge (abstract, section 6-12, 24-26, fig. 7, section 84-87, node is parsed ); 
assigning a count of assets to each of the constituent parts of the lower level edge (abstract, section 6-10, fig. 7, section 84-87, assigned edge weights for node); and 
determining a higher-level edge between the constituent parts of the lower level edge based on the count of assets to each of the constituent parts of the lower level edge. (fig. 7, fig. 8, section 49-50, 83-87, determining from  high level to low level node)




 With respect to claim 12 and 19, Bordawekar et al teaches assigning a count of assets based on a number of files below each of the constituent parts (fig. 8, section 49-50).
 
With respect to claim 13, Bordawekar et al teaches determining the higher-level edge based on one or more programmable rules (section 28-30, 35-36).
 
With respect to claims 14 and 20, Bordawekar et al teaches determining the higher level edge between a constituent part of a destination stream having substantially similar number of assets as a number of assets of a constituent part of a source stream (section 28-30, 35-36).
 
With respect to claim 15, Bordawekar et al teaches determining the higher level edge between a constituent part of a destination stream having closest number of assets as a number of assets of a constituent part of a source stream (section 11-12, 22-24).

 With respect to claim 16, Bordawekar et al teaches higher-level edge between the constituent parts of the lower level edge are stored in an edge database (section 28-30, 35-36).

With respect to claim 26, Bordawekar et al teaches inferring relationships based on a count of assets below the second level in the hierarchy or total size of assets below the second level in the hierarchy (section 49-50).

With respect to claim 27, Bordawekar et al teaches inferring relationships based on one or more programmable rules including rules based on regular expressions  (section 28-30, 35-36, 43-45).

With respect to claim 28, Bordawekar et al teaches inferring relationships based on a machine model including a machine learning model based on textual similarity, which is updated based on a user feedback received on a quality of the inferred relationships between the objects at the second level  (section 28-30).
 

Allowable Subject Matter

Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163